DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-20 in the reply filed on 9/6/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Irazoqui et al. (WO 2017/223387); hereinafter referred to as “Irazoqui”. For the purpose of examination, USPGPub. No. 2019/0344076 A1, which is a national stage application of the WO 2017/223387 above, has been used for the prior art rejections below.
Regarding claim 14, Irazoqui discloses a method for treating glaucoma in an eye of a patient (e.g. see abstract, [0135]) comprising: positioning a conductive component adjacent to a surface of the eye (e.g. see figure 17, element 1710, [0136]-[0139], [0142]); and providing electrical energy (e.g. see [0136]-[0138], “electromagnetic field”) to the conductive component to induce a current (e.g. see [0141], [0121]) within the eye and thereby deliver electromagnetic energy to target tissue within the eye to therapeutically treat the target tissue (e.g. see [0136]-[0138]. NOTE: “[0138] The stimulus coil 1305, 1405 represented in FIGS. 13 and 14 may take any number of suitable forms, including but not limited to a circular stimulus coil shown in FIGS. 15-16 and a serpentine stimulus coil shown in FIGS. 17-19”).
Regarding claim 15, Irazoqui discloses the conductive component is a loop conductor and wherein the electrical energy is provided to induce an inductive current within the eye (e.g. see figure 17, elements 1710 and 1712, [0142]. NOTE: The electrodes 1710 and 1712 in figure 17 will read on “loop conductor” disclosed by the applicant in figure 6 and [0055]-[0056] of the applicant’s printed publication as elements 1710 and 1712 form a loop).
Regarding claim 16, Irazoqui discloses the conductive component is a first conductive component (e.g. see figure 17 element 1710, [0142]), and wherein the method further comprises positioning a second conductive component (e.g. see figure 17 element 1712, [0142]) adjacent to a surface of the eye so that the second conductive component is separated and electrically insulated (e.g. see figure 17 element 1720, [0142]) from the first conductive component, wherein electrical energy is provided to the first conductive component or the second conductive component to induce a resistive or capacitive current within the eye (e.g. see [0136]-[0138]. NOTE: The examiner’s understanding of circuitry is that any conductive component necessarily will induce either a resistive or capacitive current. Additionally, this is a functional use limitation of a system claim that the conductive components are capable of and/or configured to perform).
Regarding claim 17, Irazoqui discloses the first conductive component and the second conductive component are positioned on a lens having an inner surface that is positionable against the eye and an outer surface that is opposite the inner surface (e.g. see [0136]-[0140]), wherein the first conductive component and the second conductive component are positioned on the lens so that when the lens is positioned on the eye, the first conductive component or the second conductive component is positioned adjacent or radially outward of a limbus of the eye (e.g. see [0137], [0139], [0141]).
Regarding claim 18, Irazoqui discloses the first conductive component and the second conductive component are separated by a distance of between 0.1 and 5 mm (e.g. see [0137], [0139], [0141]. According to https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5029042/#:~:text=Limbus%20is%20a%20region%20transiting,width%20of%201%2D1.5%20mm, the “Limbus is a region transiting from cornea to sclera, with the width of 1-1.5 mm”. Thus the electrodes are separated by the disclosed distance since they are on either side of the Limbus).

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Irazoqui et al. (Pub. No.: US 2019/0275326 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792   

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792